                         Case 1:19-cv-09842-RA Document 40
                                                        39 Filed 07/01/20
                                                                 06/30/20 Page 1 of 1




                                                                                                             June 30, 2020
        VIA ECF
        Honorable Ronnie Abrams
        United States District Court Judge
        Southern District of New York
        Thurgood Marshall
        United States Courthouse
        40 Foley Square
        New York, NY 10007
                                           Re:         Tucker v. Whole Foods Market Group, Inc.,
                                                       Case No.: 19-cv-09842-RA

                The undersigned represents Henry Tucker, on behalf of himself and all other persons
        similarly situated (“Plaintiff”) in the above-referenced action against Whole Foods Market
        Group, Inc., (“Defendant”). The undersigned respectfully requests a stay in this action pending
        resolution of the Consolidated Appeal captioned: Mendez v. AnnTaylor, Inc., No. 20-1550 (the
        “Consolidated Appeal”), currently pending before the Second Circuit. The Defendant does not
        consent to this stay request however, the Court should stay this matter pending the outcome of
        the Consolidated Appeal to preserve judicial resources.
                A stay has the potential to substantially conserve the resources of both the parties and the
        Court. Similar stays were granted by courts in this District on the same grounds. See Calcano v.
        lululemon USA Inc., No. 1:19-cv-10430 (S.D.N.Y. Mar. 2, 2020); Delacruz v. Five Below, Inc.,
        No. 1:19-cv-10294 (S.D.N.Y. Feb. 28, 2020); Delacruz v. Jamba Juice Co., No. 1:19-cv-10321
        (S.D.N.Y. Feb. 27, 2020); Calcano v. Domino’s Pizza, Inc., No. 1:19-cv-09823 (S.D.N.Y. Feb.
        24, 2020). The only deadlines impacted by the proposed stay are the deadlines the Court
        established on June 29, 2020 when it permitted the Plaintiff to file an Amended Pleading by July
        13, 2020. (Dkt. 38).
                    We thank the Court for its time and attention in this matter.
                                                                                                   Respectfully submitted,
        cc: all counsel of record VIA ECF
                                                                                               /s/ Jeffrey M. Gottlieb, Esq.
                                                                                                   Jeffrey M. Gottlieb, Esq.

Application granted. No later than one week after the Second Circuit issues its decision
                                                                                                    Attorney for Plaintiffs
in the consolidated appeal captioned Mendez v. Ann Taylor, Inc., No. 20-1550, the parties
shall file a joint letter, informing the Court of their position on how the Second Circuit's
decision impacts this particular case and proposing next steps in this action.


SO ORDERED.


              _________________________________
              Ronnie Abrams, U.S.D.J.
              July 1, 2020
